DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.
Claims 1, 2, 6-11 and 15-22 have been examined.
Claims 19-22 have been added.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1, 2, 6-11 and 15-22 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Goelet (2012/0018571) and Cates et al. (2011/0043785). Goelet teaches the vast majority of the claimed invention including controlling actuators based on database values that correspond to wind measurements taken by sensors of an airship, and regarding the amendments, Goelet also teaches a “vectored thrust” or a thrust vector as seen in P[0074] of Goelet. Cates et al. teaches the equivalent of 
The example aircraft of Cates et al. is not a lighter-than-air aircraft such as a balloon or airship, and then Cates et al. does not expressly render obvious the same type of “vectored thrust” to compensate for a measured wind, as the aircraft of Cates et al. is not taught as being controlled in the same manner as claimed, and clearly a standard passenger airplane such as in FIG. 3 of Cates et al. would not be controlled in the same manner to compensate for gusts in the same manner that a floating balloon would be. Also, Cates et al. provides no teachings regarding how multiple LIDAR systems would be configured on an aircraft, let alone a balloon. Additionally, while it could be argued that the multiple sensors of Goelet could each simply be replaced with . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662